UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- Dreyfus New York AMT-Free Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 11/30 Date of reporting period: 05/31/17 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus New York AMT-Free Municipal Bond Fund SEMIANNUAL REPORT May 31, 2017 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the CEO of Dreyfus 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 18 Financial Highlights 19 Notes to Financial Statements 23 FOR MORE INFORMATION Back Cover Dreyfus New York AMT-Free Municipal Bond Fund The Fund A LETTER FROM THE CEO OF DREYFUS Dear Shareholder: We are pleased to present this semiannual report for Dreyfus New York AMT-Free Municipal Bond Fund, covering the six-month period from December 1, 2016 through May 31, 2017. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks advanced solidly, but higher-quality bonds produced more mildly positive returns over the reporting period amid heightened market volatility stemming from various economic and political developments. Equity markets reached a series of new highs in the wake of the November 2016 election’s unexpected outcome as investors revised their expectations for U.S. fiscal, regulatory, and tax policies, and the rally continued in December. Generally strong economic data and better-than-expected corporate earnings continued to support stock prices over the first five months of 2017. In the bond market, yields of U.S. government securities moved higher and prices fell early in the reporting period in anticipation of higher short-term U.S. interest rates and more stimulative fiscal policies, but they recouped previous losses when political uncertainty caused some of those expectations to moderate. In contrast, lower rated corporate-backed bonds advanced steadily in a more business-friendly market environment. Some asset classes and industry groups seem likely to benefit from a changing economic and geopolitical landscape, while others probably will face challenges as conditions evolve. Consequently, selectivity may be key to investment success in the months ahead. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation June 15, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period from December 1, 2016 through May 31, 2017, as provided by Thomas Casey and Daniel Rabasco, Portfolio Managers Market and Fund Performance Overview For the six-month period ended May 31, 2017, Dreyfus New York AMT-Free Municipal Bond Fund’s Class A shares produced a total return of 5.01%, Class C shares returned 4.62%, Class I shares returned 5.14%, and Class Y shares returned 5.11%. 1 In comparison, the Bloomberg Barclays U.S. Municipal Bond Index (the “Index”), the fund’s benchmark index, which is composed of bonds issued nationally and not solely within New York, provided a total return of 5.16% for the same period. 2 Municipal bonds fared well over the reporting period when long-term interest rates moderated and supply-and-demand dynamics changed. The fund produced returns that were roughly in line with the Index. The Fund’s Investment Approach The fund seeks to maximize current income exempt from federal, New York state, and New York city income taxes to the extent consistent with the preservation of capital. To pursue its goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in municipal bonds that provide income exempt from federal, New York state and New York city income taxes and the federal alternative minimum tax. The fund invests at least 70% of its assets in municipal bonds rated, at the time of purchase, investment grade (i.e., Baa/BBB or higher) or the unrated equivalent as determined by The Dreyfus Corporation. For additional yield, the fund may invest up to 30% of its assets in municipal bonds rated below investment grade (“high yield” or “junk” bonds) or the unrated equivalent as determined by The Dreyfus Corporation. The dollar-weighted average maturity of the fund’s portfolio normally exceeds 10 years, but the fund may invest without regard to maturity. A bond’s maturity is the length of time until the principal must be fully repaid with interest. Dollar-weighted average maturity is an average of the stated maturities of the securities held by the fund, based on their dollar-weighted proportions in the fund. We focus on identifying undervalued sectors and securities. To select municipal bonds for the fund, we estimate and analyze the relative value of various sectors and securities and may actively trade among sectors and securities based on this analysis. Supply-and-Demand Dynamics Buoyed Municipal Bonds Volatility in the municipal bond market increased in the weeks prior to the start of the reporting period when issuers came to market with a flood of new securities in anticipation of short-term interest-rate hikes from the Federal Reserve Board. In addition, the unexpected election of a new presidential administration sparked uncertainty regarding potential changes in tax policy. These negative trends reversed early in the reporting period, and municipal bonds rebounded from low valuations, more than recouping previous losses when the supply of newly issued securities moderated and demand increased as investors realized that tax reform will take time and political capital to enact. Indeed, the Index produced positive returns during all six months of the reporting period. Although growth in tax revenues has slowed, and several states are facing pressure from underfunded pension systems, credit conditions have remained sound for most municipal bond issuers, including the state and city of New York. 3 DISCUSSION OF FUND PERFORMANCE (continued) Long Duration Posture Supported Fund Results The fund’s performance compared to the Index during the reporting period was generally supported by its interest-rate strategies. A relatively long average duration and an emphasis on municipal bonds with longer maturities proved detrimental during the market selloff early in the reporting period, but the same positioning helped the fund participate more fully in declining interest rates over the first five months of 2017. Our sector allocation and security selection strategies also produced relatively strong results in general and relative to the Index. An emphasis on higher-yielding revenue-backed bonds and a correspondingly underweighted position in lower-yielding general obligation bonds enabled the fund to maintain a yield advantage over the Index. The fund achieved particularly favorable contributions from revenue bonds backed by airports and New York’s settlement of litigation with U.S. tobacco companies. The fund further benefited from lack of exposure to distressed Puerto Rico securities. These positions more than offset relatively weak results from municipal bonds backed by revenues from health care facilities, transportation projects, essential municipal services such as public power plants, and educational facilities. Positioned for a Constructive Market Environment The municipal bond market recently has shown signs of renewed strength. Investors who may have overreacted to the tax implications of the presidential election appear to have adopted a more balanced perspective. In addition, municipal bonds historically have proved less sensitive to rising short-term interest rates than U.S. Treasury securities with comparable maturities. As of the end of the reporting period, we have maintained the fund’s emphasis on higher-yielding revenue-backed bonds. We also have retained relatively light exposure to general obligation bonds, which typically offer lower yields. We have continued to set the fund’s average duration in a modestly long position. June 15, 2017 Bonds are subject generally to interest-rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. The amount of public information available about municipal securities is generally less than that for corporate equities or bonds. Special factors, such as legislative changes, and state and local economic and business developments, may adversely affect the yield and/or value of the fund’s investments in municipal securities. Other factors include the general conditions of the municipal securities market, the size of the particular offering, the maturity of the obligation, and the rating of the issue. Changes in economic, business, or political conditions relating to a particular municipal project, municipality, or state in which the fund invests may have an impact on the fund’s share price. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Class I and Class Y are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-New York residents. Capital gains, if any, are fully taxable. 2 Source: Lipper Inc. — The Bloomberg Barclays U.S. Municipal Bond Index covers the USD-denominated long-term tax-exempt bond market. Investors cannot invest directly in any index . 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus New York AMT-Free Municipal Bond Fund from December 1, 2016 to May 31, 2017. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2017 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2017 Class A Class C Class I Class Y Expenses paid per $1,000 † $ Ending value (after expenses) $ † Expenses are equal to the fund’s annualized expense ratio of .94% for Class A, 1.69% for Class C, .70% for Class I and .62% for Class Y, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS May 31, 2017 (Unaudited) Long-Term Municipal Investments - 100.0% Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 98.7% Build New York City Resource Corporation, Revenue (The New York Methodist Hospital Project) 5.00 7/1/29 650,000 747,377 Build New York City Resource Corporation, Revenue (YMCA of Greater New York Project) 5.00 8/1/40 1,000,000 1,132,260 Dutchess County Local Development Corp., Revenue (Health Quest Systems Inc., Project) 5.00 7/1/32 1,000,000 1,159,690 Dutchess County Local Development Corporation, Revenue (Health Quest Systems Incorporated Project) 5.00 7/1/35 2,000,000 2,288,560 Dutchess County Local Development Corporation, Revenue (Health Quest Systems, Inc. Project) 4.00 7/1/41 2,585,000 2,658,388 Glen Cove Local Economic Assistance Corporation, Revenue (Garvies Point Public Improvement Project) 0.00 1/1/45 6,000,000 a 1,495,800 Hempstead Local Development Corporation, Revenue (Molloy College Project) 5.70 7/1/29 4,865,000 5,256,389 Hudson Yards Infrastructure Corporation, Hudson Yards Senior Revenue 5.75 2/15/47 2,500,000 2,851,300 Hudson Yards Infrastructure Corporation Second Indenture, Revenue 5.00 2/15/39 2,000,000 2,351,140 Long Island Power Authority, Electric System General Revenue 1.58 11/1/18 1,000,000 b 1,004,420 Long Island Power Authority, Electric System General Revenue 5.00 9/1/34 1,500,000 1,708,770 Long Island Power Authority, Electric System General Revenue 5.00 9/1/36 1,000,000 1,160,460 Long Island Power Authority, Electric System General Revenue 5.00 9/1/37 1,700,000 1,946,772 Long Island Power Authority, Electric System General Revenue (Prerefunded) 6.00 5/1/19 2,000,000 c 2,192,700 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/27 3,000,000 3,543,750 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/23 1,000,000 1,183,620 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/28 2,500,000 2,928,825 Metropolitan Transportation Authority, Transportation Revenue 6.50 11/15/28 575,000 622,190 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/30 5,000,000 5,887,250 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/32 5,000,000 5,713,250 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/34 3,000,000 3,348,540 6 Long-Term Municipal Investments - 100.0% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 98.7% (continued) Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/37 4,000,000 4,701,120 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/41 1,755,000 1,981,255 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/43 6,210,000 7,003,824 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/44 2,000,000 2,343,780 Metropolitan Transportation Authority, Transportation Revenue (Prerefunded) 6.50 11/15/18 110,000 c 119,009 Metropolitan Transportation Authority, Transportation Revenue (Prerefunded) 6.50 11/15/18 1,315,000 c 1,422,699 Metropolitan Transportation Authority Hudson Rail Yards Trust, Obligations Revenue 5.00 11/15/51 5,000,000 5,444,500 Monroe County Industrial Development Corp., Revenue (The Rochester General Hospital Projects) 5.00 12/1/34 1,100,000 1,265,957 Monroe County Industrial Development Corp., Revenue (The Rochester General Hospital Projects) 5.00 12/1/35 1,150,000 1,319,441 Monroe County Industrial Development Corporation, Revenue (University of Rochester Project) 5.00 7/1/36 1,000,000 1,196,940 Monroe County Industrial Development Corporation, Revenue (University of Rochester Project) 5.00 7/1/43 1,000,000 1,136,620 Monroe County Industrial Development Corporation, Revenue (University of Rochester Project) (Prerefunded) 5.00 7/1/21 2,420,000 c 2,804,223 Nassau County Local Economic Assistance Corporation, Revenue (Winthrop-University Hospital Association Project) 5.00 7/1/42 1,000,000 1,081,360 New York City, GO 5.25 9/1/25 1,000,000 1,054,960 New York City, GO 5.00 8/1/27 5,000,000 6,124,550 New York City, GO 5.00 8/1/28 4,000,000 4,673,920 New York City, GO 5.00 8/1/29 5,000,000 5,749,200 New York City, GO 5.00 8/1/31 4,000,000 4,718,400 New York City, GO 5.00 8/1/32 3,940,000 4,724,493 New York City, GO 5.00 10/1/32 730,000 829,638 New York City, GO 5.00 8/1/33 12,240,000 14,306,602 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 100.0% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 98.7% (continued) New York City, GO 5.00 8/1/37 3,500,000 4,121,705 New York City Educational Construction Fund, Revenue 6.50 4/1/25 3,960,000 4,728,359 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Corp.) 7.00 3/1/49 5,000,000 5,503,900 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/31 5,000,000 6,001,850 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/31 3,000,000 3,335,370 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/34 2,000,000 2,329,800 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/38 3,595,000 4,282,867 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.25 6/15/40 2,975,000 3,222,103 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.50 6/15/40 2,500,000 2,719,675 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/45 4,000,000 4,465,480 New York City Transitional Finance Authority, Building Aid Revenue 5.00 7/15/40 3,000,000 3,476,430 New York City Transitional Finance Authority, Building Aid Revenue 5.00 7/15/43 5,000,000 5,728,000 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/36 2,000,000 2,306,540 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/38 3,000,000 3,379,230 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 2/1/40 4,000,000 4,659,480 8 Long-Term Municipal Investments - 100.0% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 98.7% (continued) New York City Trust for Cultural Resources, Revenue (American Museum of Natural History) 5.00 7/1/32 4,210,000 4,985,271 New York City Trust for Cultural Resources, Revenue (The Museum of Modern Art) 4.00 4/1/31 2,500,000 2,837,100 New York Convention Center Development Corporation, Revenue (Hotel Unit Fee Secured) (Credit Support Agreement; SONYMA) 5.00 11/15/40 1,250,000 1,444,563 New York Convention Center Development Corporation, Senior Lien Revenue (Hotel Unit Fee Secured) 0.00 11/15/47 4,000,000 a 1,228,120 New York Convention Center Development Corporation, Senior Lien Revenue (Hotel Unit Fee Secured) 0.00 11/15/50 8,000,000 a 2,119,040 New York Counties Tobacco Trust VI, Tobacco Settlement Pass-Through Bonds 5.00 6/1/45 1,000,000 1,071,210 New York Liberty Development Corporation, Liberty Revenue (4 World Trade Center Project) 5.00 11/15/44 3,000,000 3,339,780 New York Liberty Development Corporation, Liberty Revenue (7 World Trade Center Project) 5.00 9/15/40 2,000,000 2,278,540 New York Liberty Development Corporation, Revenue (3 World Trade Center Project) 5.00 11/15/44 5,000,000 d 5,376,200 New York Liberty Development Corporation, Revenue (Goldman Sachs Headquarters Issue) 5.25 10/1/35 2,000,000 2,526,820 New York State Dormitory Authority, FHA-Insured Mortgage Hospital Revenue (Hospital for Special Surgery) 6.00 8/15/38 3,470,000 3,833,552 New York State Dormitory Authority, Health Center Revenue (Guaranteed; SONYMA) 5.00 11/15/19 1,000,000 1,003,400 New York State Dormitory Authority, Revenue (Consolidated City University System) (Insured; Assured Guaranty Municipal Corp.) 5.75 7/1/18 600,000 616,890 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/35 2,000,000 2,221,000 New York State Dormitory Authority, Revenue (Fordham University) 5.00 7/1/41 1,000,000 1,160,550 New York State Dormitory Authority, Revenue (Icahn School of Medicine at Mount Sinai) 5.00 7/1/40 1,000,000 1,125,010 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) 5.00 7/1/23 1,350,000 1,581,741 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) (Prerefunded) 5.50 7/1/19 2,320,000 c 2,538,730 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.00 7/1/32 500,000 585,050 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 100.0% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 98.7% (continued) New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.00 7/1/34 2,500,000 2,871,875 New York State Dormitory Authority, Revenue (New York University Hospitals Center) (Prerefunded) 5.50 7/1/20 1,000,000 c 1,133,350 New York State Dormitory Authority, Revenue (New York University) 5.00 7/1/45 3,540,000 4,097,019 New York State Dormitory Authority, Revenue (New York University) (Prerefunded) 5.00 7/1/19 2,000,000 c 2,169,280 New York State Dormitory Authority, Revenue (North Shore - Long Island Jewish Obligated Group) 5.00 5/1/43 1,300,000 1,474,135 New York State Dormitory Authority, Revenue (North Shore - Long Island Jewish Obligated Group) (Prerefunded) 5.50 5/1/19 2,000,000 c 2,175,360 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 5.00 12/1/36 1,700,000 d 1,883,328 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 5.00 12/1/45 1,400,000 d 1,521,002 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) 5.00 7/1/23 2,000,000 2,356,940 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) (Prerefunded) 6.00 7/1/18 1,000,000 c 1,055,970 New York State Dormitory Authority, Revenue (State University of New York Dormitory Facilities) 5.00 7/1/43 2,500,000 2,808,600 New York State Dormitory Authority, Revenue (The Bronx-Lebanon Hospital Center) (LOC; TD Bank) 6.50 8/15/30 2,000,000 2,158,440 New York State Dormitory Authority, Revenue (The New School) (Prerefunded) 5.25 7/1/20 2,500,000 c 2,814,475 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/40 4,000,000 4,318,280 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/26 1,730,000 1,910,698 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/31 5,000,000 5,898,950 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/39 2,000,000 2,313,480 New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/44 3,000,000 3,437,280 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) 5.00 5/15/30 2,000,000 2,318,620 10 Long-Term Municipal Investments - 100.0% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 98.7% (continued) New York State Energy Research and Development Authority, PCR (Niagara Mohawk Power Corporation Project) (Insured; National Public Finance Guarantee Corp.) 2.61 12/1/25 5,000,000 b 4,800,000 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects - Second Resolution Bonds) 5.00 6/15/27 2,810,000 3,425,559 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects - Second Resolution Bonds) 5.00 6/15/29 2,470,000 2,748,814 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects - Second Resolution Bonds) 5.00 6/15/41 5,000,000 5,992,250 New York State Environmental Facilities Corporation, State Revolving Funds Revenue (Master Financing Program) 5.00 5/15/30 2,000,000 2,363,940 New York State Mortgage Agency, Mortgage Revenue 5.00 4/1/28 270,000 284,210 New York State Power Authority, Revenue 5.00 11/15/31 1,000,000 1,151,760 New York State Thruway Authority, General Revenue 5.00 1/1/42 1,500,000 1,693,305 New York State Thruway Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/27 5,000,000 5,115,400 New York State Thruway Authority, General Revenue Junior Indebtedness Obligations 5.00 1/1/41 1,000,000 1,150,330 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/26 2,500,000 2,767,875 Niagara Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.25 5/15/34 2,000,000 2,252,500 Niagara Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.25 5/15/40 1,750,000 1,951,302 Port Authority of New York and New Jersey, (Consolidated Bonds, 163rd Series) 5.00 7/15/35 5,000,000 5,508,500 Port Authority of New York and New Jersey, (Consolidated Bonds, 179th Series) 5.00 12/1/25 2,000,000 2,426,340 Port Authority of New York and New Jersey, (Consolidated Bonds, 183rd Series) 5.00 12/15/26 3,000,000 3,641,790 Port Authority of New York and New Jersey, (Consolidated Bonds, 184th Series) 5.00 9/1/36 2,500,000 2,930,075 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - 100.0% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) New York - 98.7% (continued) Port Authority of New York and New Jersey, (Consolidated Bonds, 184th Series) 5.00 9/1/39 2,000,000 2,316,660 Port Authority of New York and New Jersey, (Consolidated Bonds, 93rd Series) 6.13 6/1/94 1,955,000 2,394,875 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) 6.00 12/1/36 2,000,000 2,260,300 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue 5.00 10/15/31 1,000,000 1,200,870 Suffolk County Economic Development Corporation, Revenue (Catholic Health Services of Long Island Obligated Group Project) 5.00 7/1/22 1,000,000 1,132,610 Suffolk Tobacco Asset Securitization Corporation,
